EXHIBIT 10.2

OREGON PACIFIC BANKING COMPANY AMENDED AND RESTATED DEFERRED COMPENSATION PLAN

Effective Date: March 1, 2004

          Oregon Pacific Banking Company hereby establishes this Amended and
Restated Deferred Compensation Plan (the “Plan”) effective March 1, 2004 to
provide a select group of management and highly compensated employees (as
defined in ERISA) with a capital accumulation opportunity by deferring
compensation on a pre-tax basis.  The Plan amends and restates the “Oregon
Pacific Banking Co. Deferred Compensation and Incentive Plan” established July
1, 1995.

ARTICLE I

TITLE AND DEFINITIONS

          1.1 TITLE. This Plan shall be known as the Oregon Pacific Banking
Company Deferred Compensation Plan.

          1.2 DEFINITIONS. Whenever the following words and phrases are used in
this Plan, with the first letter capitalized, they shall have the meanings
specified below.

          “Accounts” shall mean a Participant’s Deferral Account and, if
applicable, Company Contribution Account.

          “Administrative Committee” or “Committee” shall mean the Compensation
Committee of the Board of Directors.

          “Affiliate” shall mean (a) any corporation that is a member of a
controlled group of corporations (within the meaning of Code Section 1563(a),
determined without regard to Code Sections 1563(a)(4) and (e)(3)(C), and with
the phrase “more than 50%” substituted for the phrase “at least 80%” each place
it appears in Code Section 1563(a)), of which Oregon Pacific Banking Company is
a component member, or (b) any entity (whether or not incorporated) that is
under common control with Oregon Pacific Banking Company (as defined in Code
Section 414(c) and the Treasury Regulations thereunder, and with the phrase
“more than 50%” substituted for the phrase “at least 80%” each place it appears
in the Treasury Regulations under Code Section 414(c)). 

          “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee, and no beneficiary designation of someone other
than the Participant’s spouse shall be effective unless such designation is
consented to by the Participant’s spouse on a form provided by and in accordance
with procedures established by the Committee. If there is no Beneficiary
designation in effect, or if there is no surviving designated Beneficiary, then
the Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant’s death), then Beneficiary shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder.

          “Board of Directors” or “Board” shall mean the board of directors of
the Company. 

          “Bonus” shall mean any cash bonus payable to a Participant.

          “Change of Control” shall mean any of the following:

20

--------------------------------------------------------------------------------

          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this paragraph (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any entity pursuant to a transaction that satisfies the
conditions of clauses (i), (ii) and (iii) of paragraph (c) below.

          (b) Individuals who, as of January 1, 2004, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
January 1, 2004 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be considered a member of the Incumbent
Board.

          (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of  assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination: (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to the Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (or, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries (a “resulting parent”)) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any resulting entity or resulting
parent in such Business Combination or any employee benefit plan (or related
trust) of the Company or such resulting entity or resulting parent) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then outstanding voting securities of such
entity, except to the extent that such ownership existed prior to the Business
Combination; and (iii) at least a majority of the members of the board of
directors of the resulting entity from such Business Combination or resulting
parent were members of the Incumbent Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination.

          (d) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

          “Code” shall mean the Internal Revenue Code of 1986, as amended.

          “Company” shall mean Oregon Pacific Banking Company.

          “Company Contribution Account” shall mean the bookkeeping account
maintained by the Administrative Committee for each Participant that is credited
with an amount equal to the Company Discretionary Contribution Amount, if any,
and interest on such amounts pursuant to the Plan.

          “Company Discretionary Contribution Amount” shall mean such amount, if
any, determined by the Administrative Committee, in its sole discretion, with
respect to any Participant.

          “Compensation” shall mean the Salary and/or Bonus that the Participant
is entitled to for services rendered to the Employer.

21

--------------------------------------------------------------------------------

          “Deferral Account” shall mean the bookkeeping account maintained by
the Administrative Committee for each Participant that is credited with amounts
equal to (a) the portion of the Participant’s Salary that he or she defers, (b)
the portion of the Participant’s Bonus that he or she defers, and (c) interest
or earnings or losses pursuant to the Plan.

          “Disability” shall mean the Participant’s suffering a sickness,
accident or injury which has been determined by the carrier of any individual or
group disability insurance policy covering the Participant, or by the Social
Security Administration, to be a disability rendering the Participant totally
and permanently disabled.  The Participant shall submit proof to the Company of
the carrier’s or Social Security Administration’s determination upon the request
of the Company.

          “Effective Date” shall mean March 1, 2004.

          “Eligible Employee” shall mean an Employee who is a full-time employee
of the Company or any of its Affiliates and who is selected by the
Administrative Committee to be eligible for participation in the Plan.

          “Eligible Retirement” shall mean the date on which the Participant
elects to terminate his or her employment by the Company and its Affiliates by
reason of the occurrence of  a date which is the earlier of (i) the date on
which Participant attains the age of 65, or (ii) the date which is ten (10)
years from the date on which Participant became an Eligible Employee.

          “Employee” shall mean an employee of Oregon Pacific Banking Company or
any of its Affiliates.

          “Employer” shall mean Oregon Pacific Banking Company or any of its
Affiliates.

          “ERISA” shall mean the Employee Retirement Income Securities Act of
1974, as amended.

          “Initial Election Period” for an Eligible Employee shall mean the
latest of (a) the period beginning upon notification to the Participants of this
Plan and ending December 31, 2004, (b) the thirty-day period following the
Eligible Employee’s date of hire or (c) the thirty-day period following the date
on which an individual becomes an Eligible Employee.

          “Investment Option” or “Investment Options” shall mean one or more of
the Company Investment Return Option, and any other investment option the
Company may establish from time to time.

          “Participant” shall mean any Eligible Employee who elects to defer
Compensation in accordance with Section 3.1.

          “Payment Eligibility Date” shall mean the last day of the calendar
quarter in which a Participant ceases to be employed by the Company, the
Employer and all other Affiliates, incurs a Disability or dies.

          “Plan” shall mean the Oregon Pacific Banking Company Amended and
Restated Deferred Compensation Plan set forth herein and as amended from time to
time.

          “Plan Year” shall mean the 12 consecutive month period beginning on
January 1 and ending the following December 31.

          “Plan Year Subaccounts” shall mean subaccounts of a Participant’s
Deferral Account established to separately account for Compensation deferred
(and interest or earnings or losses thereon) for each Plan Year in which a
Participant participates in the Plan.

          “Company Investment Return Option” shall mean, for each Plan Year, the
annual rate that is equal to the net return on average equity of the Company for
the Plan Year, determined as of the last calendar day of each Plan Year.  

          “Salary” shall mean the Participant’s base salary, excluding bonus,
commissions, incentive and all other remuneration for services rendered to the
Employer and prior to a reduction for any salary contributions to a plan
established pursuant to Section 125 of the Code or qualified pursuant to Section
401(k) of the Code.

22

--------------------------------------------------------------------------------

          “Subsidiary” shall mean any corporation of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

ARTICLE II

PARTICIPATION

          2.1 PARTICIPATION.  An Eligible Employee shall become a Participant in
the Plan by electing to defer Compensation in accordance with Section 3.1. 

          2.2 DURATION OF PARTICIPATION.  Any deferral election of a Participant
who ceases to be an Eligible Employee shall terminate effective as the next pay
period beginning after the date such cessation occurs and shall not apply to any
Bonus that becomes payable subsequent to such date.

          2.3 PART-TIME EMPLOYEES.  An Eligible Employee who is a Participant in
the Plan and who becomes a part-time employee may continue to be a Participant
in the Plan at the discretion of the Company on such terms and conditions as the
Company may establish.

ARTICLE III

ELECTIONS

          3.1 ELECTIONS TO DEFER COMPENSATION.

          (a) Initial Election Period. Each Eligible Employee may elect to defer
Compensation by filing with the Committee an election that conforms to the
requirements of this Section 3.1, on a form provided and in a manner specified
by the Committee, no later than the last day of his or her Initial Election
Period.

          (b) General Rule. Subject to the minimum deferral provisions of
Section 3.1(c) below, the amount of Compensation that an Eligible Employee may
elect to defer is as follows: (i) Any percentage or dollar amount of Salary up
to 50%; and/or (ii) Any percentage or dollar amount of Bonus up to 100%;
provided, however, that no election shall be effective to reduce the
Compensation paid to an Eligible Employee for a calendar year to an amount that
is less than the sum of: (i) the amount that the Company is required to withhold
from such Eligible Employee’s Compensation for such calendar year for purposes
of federal, state and local (if any) income tax and employment tax (including
Federal Insurance Contributions Act (FICA) tax withholding); (ii) the amount
that the Company is required to withhold from such Eligible Employee’s
Compensation for such calendar year for contributions to any employee benefit
plan (other than this Plan); and (iii) the amount, if any, that the Company is
required to withhold from such Eligible Employee’s Compensation for such
calendar year for purposes of any other legally required deductions including,
but not limited to, deductions for support orders or garnishment.

          (c) Minimum Deferrals. For each Plan Year during which an Eligible
Employee is a Participant, the minimum amount that may be elected under Section
3.1(b) is $5,000. This $5,000 minimum deferral for any Plan Year may be met by a
combination of deferrals of Salary and/or Bonus, determined on the basis of the
Participant’s target Bonus to be paid in such Plan Year. If the sum of (i) the
amount of Salary that the Participant has elected to defer for a Plan Year and
(ii) the amount of the Bonus earned in the prior Plan Year and payable in such
Plan Year that the Participant has elected to defer (assuming for this purpose
that the Bonus earned in the prior Plan Year and payable in such Plan Year is
equal to the Participant’s target Bonus for the prior Plan Year) is less than
$5,000, then the Participant’s deferral elections for the Salary and the Bonus
payable in such Plan Year shall not be effective.

          (d) Effect of Initial Election. An election to defer Compensation
during an Initial Election Period shall first be effective with respect to (i)
Salary earned during the first pay period beginning after the Initial Election
Period and (ii) the Bonus paid with respect to services performed in the Plan
Year following the Plan Year in which the election is made.

          (e) Elections other than Elections during the Initial Election Period.
Subject to the requirements of Section 2.1, any Eligible Employee who fails to
elect to defer Compensation during his or her Initial Election Period may
subsequently become a Participant, and any Eligible Employee who has terminated
a prior deferral election may elect to again defer Compensation, by filing an
election, on a form provided and in a manner specified by the Committee, to
defer Compensation as described in paragraph (b) above. An election to defer
Compensation for a Plan Year must be filed on or before December 15 of the
preceding Plan Year (or such later date as the Committee designates, but in all
events no later than December 31 of the preceding Plan Year), and will first be
effective for Salary and/or Bonus earned during pay periods beginning on or
after January 1 of the Plan Year following the Plan Year in which the election
is made.

23

--------------------------------------------------------------------------------

          (f) Duration of Deferral Elections. Any election made under this Plan
to defer Compensation shall be effective with respect to Compensation payable
with respect to services performed during each Plan Year during which a
Participant remains an Eligible Employee. A Participant may increase, decrease
or terminate a deferral election with respect to Compensation for any subsequent
Plan Year by filing a new election no later than December 15 of the preceding
Plan Year (or such later date as the Committee designates, but in all events no
later than December 31 of the preceding Plan Year), subject to the limitations
set forth in this Section 3.1, which election shall be effective for the first
pay period beginning on or after January 1 of the next following Plan Year.

          (g) Irrevocable Elections. Except as provided in Section 3.1(f), any
deferral election under this Section 3.1 shall be irrevocable.

          3.2 INVESTMENT ELECTIONS.

          (a) At the time of making an initial deferral election described in
Section 3.1, the Participant shall elect one or more Investment Options for the
deemed investment of his or her deferred Compensation. Such election shall be
made on a form provided and in a manner specified by the Committee and shall
apply solely for purposes of determining the amount of interest and/or earnings
or losses to be credited or debited to his or her Plan Year Subaccounts that the
Administrative Committee establishes pursuant to Article IV. In making the
election pursuant to this Section 3.2, the Participant must specify, in whole
percentages, the percentage of his or her corresponding Plan Year Subaccounts
that he or she wishes to be deemed to be invested in one or more Investment
Options. Any Participant who fails to make an investment election under this
Section 3.2 shall be deemed to have elected the Company Investment Return
Option.

          (b) A Participant’s initial election under this Section 3.2 shall
remain in effect until changed. A Participant may make a new election with
respect to Compensation deferred in any subsequent Plan Year by filing a new
election on or before December 15 of the preceding Plan Year (or such later date
as the Committee designates, but in all events no later than December 31 of the
preceding Plan Year). Any election filed subsequent to the initial election
under this Section 3.2 shall remain in effect until a new election is filed.

          (c) The portion of the Plan Year Subaccount that is originally deemed
to be invested in the Company Investment Return Option shall continue to be
deemed to be invested in the Company Investment Return Option until distributed.
The deemed investment of the portion of any Plan Year Subaccount that is
originally deemed to be invested in any other Investment Option may be changed
to the Company Investment Return Option at the election of the Participant. The
election to change the deemed investment of all or a portion of a Plan Year
Subaccount may be made as of the end of any business day by filing an election
on a form provided by and in a manner specified by the Committee.

          (d) As of the Effective Date of the Plan, the only Investment Option
offered under the Plan is the Company Investment Return Option. The Company
reserves the right to change the Investment Options, and to increase or decrease
the number of Investment Options for purposes of this Plan, including, without
limitation, the designation of indices, mutual funds or investment portfolios.

          (e) Notwithstanding the Participant’s ability to designate the
Investment Options in which the Plan Year Subaccounts of his or her Deferred
Account shall be deemed to be invested, the Company shall have no obligation to
invest any funds in accordance with any Participant’s election. A Participant’s
Accounts shall merely be bookkeeping entries on the Company’s books, and no
Participant shall obtain any interest in any of the Investment Options.

24

--------------------------------------------------------------------------------

          3.3 DISTRIBUTION ELECTIONS.

          (a) In-Service Distributions. At the time of making an initial
election to defer Compensation pursuant to Section 3.1, a Participant may elect
(in the manner specified by the Committee) to receive an in-service distribution
of the amount deferred during the first full or partial Plan Year to which such
election applies, together with interest or earnings or losses credited with
respect to such amounts pursuant to Article IV, in a lump sum payment or in
annual installments over 2, 3, 4 or 5 years in any January that occurs after the
fifth anniversary of the last day of the Plan Year in which the amount deferred
was earned. Thereafter, a Participant may elect to receive an in-service
distribution of the amount deferred during any Plan Year, together with interest
or earnings or losses, in a lump payment or in annual installments over 2, 3, 4
or 5 years in any January that occurs after the fifth anniversary of the last
day of such Plan Year by filing an election, on a form provided and in a manner
specified by the Committee no later than December 15 of the preceding Plan Year
(or such later date as the Committee designates, but in all events no later than
December 31 of the preceding Plan Year). A Participant may not elect an
in-service distribution for any amounts deferred during a Plan Year after
December 15 of the preceding Plan Year (or such later date as the Committee
designates, but in all events no later than December 31 of the preceding Plan
Year). If a Participant fails to make a distribution election under this Section
3.3(a) for a Plan Year, the Compensation deferred for that Plan Year shall be
distributed as set forth in Section 6.1(b).

          (b) Elections for Alternative Form of Distribution Upon Eligible
Retirement or Disability. Section 6.1(b) provides that the normal form of
benefit distribution upon an Eligible Retirement or Disability is a lump sum. At
the time of making his or her initial election to defer Compensation pursuant to
Section 3.1, a Participant may elect (in the manner specified by the Committee)
an alternative form of benefit for distribution of the Compensation deferred
under the Plan in the event that his or her employment terminates due to
Eligible Retirement or Disability pursuant to Section 6.1(b). Subject to the
provisions of Section 6.1(b), the most recent effective election filed under
this Section 3.3(b) will apply to the Compensation deferred by the Participant
for each Plan Year for which (i) the Participant does not elect an in-service
distribution pursuant to Section 3.3(a) or (ii) the Participant elects an
in-service distribution but has an Eligible Retirement or becomes Disabled prior
to the commencement of such in-service distribution.

          (c) Elections for Accelerated Distribution upon a Change of Control.
At the time of making an initial election to defer Compensation pursuant to
Section 3.1, a Participant may elect (in the manner specified by the Committee)
that, if a Change of Control occurs, then, notwithstanding any distribution
election previously made under Sections 3.3(a) and/or 3.3(b), all vested amounts
credited to the Participant’s Accounts as of the date of the Change of Control
shall be paid in a lump sum within five days following such Change of Control. A
Participant who fails to make an election under this Section 3.3(c) at the time
of his or her initial election may make such an election at any time thereafter;
provided, however, that any such election made after his or her initial election
to defer shall not be effective until 12 months after it is received by the
Committee and, therefore, will not apply in the event that a Change of Control
occurs within the 12-month period after the Committee receives the election. A
Participant who makes an election under this Section 3.3(c) may revoke such
election at any time (in the manner specified by the Committee); provided,
however, that any revocation shall not be effective until twelve months after
the revocation is received by the Committee and, therefore, will not be
effective in the event that a Change of Control occurs within the 12-month
period after the Committee receives the election. 

ARTICLE IV

ACCOUNTS

          4.1 DEFERRAL ACCOUNT. The Administrative Committee shall establish and
maintain a Deferral Account for each Participant under the Plan. The Deferral
Account shall be divided into Plan Year Subaccounts to the extent necessary to
separately account for deferred Compensation subject to in-service distribution
elections pursuant to Section 3.3(a). A Participant’s Plan Year Subaccounts
shall be divided into separate subaccounts (“investment subaccounts”), each of
which corresponds to an Investment Option elected by the Participant pursuant to
Section 3.2. A Participant’s Plan Year Subaccount for a Plan Year shall be
credited as follows:

          (a) The Administrative Committee shall credit the investment
subaccounts of the Plan Year Subaccount of the Participant’s Deferral Account
with an amount equal to Salary deferred by the Participant during each pay
period that begins in the Plan Year for which the Plan Year Subaccount is
established on or before the fifth business day after the end of the pay period,
in accordance with the Participant’s elections under Section 3.2; that is, the
portion of the Participant’s deferred Salary that the Participant has elected to
be deemed to be invested in an Investment Option shall be credited to the
investment subaccount corresponding to the particular Investment Option;

          (b) The Administrative Committee shall credit the investment
subaccounts of the Plan Year Subaccount of the Participant’s Deferral Account
with an amount equal to the portion of the Bonus deferred by the Participant for
the Plan Year for which the Plan Year Subaccount is established on or before the
fifth business day after the Bonus or partial Bonus would have been paid, in
accordance with the Participant’s elections under Section 3.2; that is, the
portion of the Participant’s deferred Bonus that the Participant has elected to
be deemed to be invested in an Investment Option shall be credited to the
investment subaccount corresponding to the particular Investment Option

25

--------------------------------------------------------------------------------

          4.2 COMPANY CONTRIBUTION ACCOUNT. The Administrative Committee shall
establish and maintain a Company Contribution Account for each Participant under
the Plan for whom it determines that a Company Discretionary Contribution Amount
is to be credited. The Company Contribution Account shall be divided into
vesting subaccounts if necessary to separately account for different vesting
schedules for different Company Discretionary Contribution Amounts. A
Participant’s Company Contribution Account shall be deemed to be invested in the
Company Investment Return Option. As of the date that the Administrative
Committee, in its sole discretion decides to credit a Participant with a Company
Discretionary Contribution amount, the Administrative Committee shall credit a
Participant’s Company Contribution Account with an amount equal to the Company
Discretionary Contribution Amount for such Participant.

ARTICLE V

VESTING

          5.1 DEFERRAL ACCOUNT. A Participant’s Deferral Account shall be 100%
vested at all times.

          5.2 COMPANY CONTRIBUTION ACCOUNT. A Participant’s interest in any
Company Discretionary Contribution Amount credited to his or her Company
Contribution Account shall vest according to the vesting schedule that the
Administrative Committee shall determine at the time that such Company
Discretionary Contribution Amount is credited.

ARTICLE VI

DISTRIBUTIONS

          6.1 DISTRIBUTION OF DEFERRED COMPENSATION AND DISCRETIONARY COMPANY
CONTRIBUTIONS.

          (a) Scheduled In-Service Distribution.

                    (i) The amounts credited to each of the Participant’s Plan
Year Subaccounts that are subject to an in-service distribution election made by
the Participant pursuant to Section 3.3(a) above shall be distributed (A) in
January of the year elected by the Participant if the Participant elected a lump
sum distribution or (B) within 30 days of the end of each calendar quarter
commencing in the year elected by the Participant if the Participant elected
installment distributions, provided in each case that the Participant is
employed by the Company, the Employer or an Affiliate on the date that the
distribution is scheduled to commence. Notwithstanding the foregoing, if the
amounts credited to the Participant’s Plan Year Subaccount as of the end of the
month immediately preceding the date that distributions are scheduled to
commence is $25,000 or less or, if distributions from two or more Plan Year
Subaccounts are scheduled to commence in the same calendar year for the same
number of installments, if the sum of the amounts credited to such Plan Year
Subaccounts is $25,000 or less, payment will be made in the form of a single
lump sum rather than quarterly installments.

                    (ii) If the Participant’s employment with the Company, the
Employer and all Affiliates is terminated for any reason prior to the
commencement of a scheduled in-service distribution for a Plan Year Subaccount
pursuant to subsection (i) above, the Participant’s in-service distribution
election for such Plan Year Subaccount shall no longer be effective and all of
the amounts credited to such Plan Year Subaccount shall be distributed as set
forth in the following subsections of this Section 6.1 in accordance with any
applicable election by the Participant. If the Participant terminates employment
while receiving an in-service distribution from one or more Plan Year
Subaccounts, the Participant’s in-service distribution election for such Plan
Year Subaccounts shall no longer be effective and the remaining installments
shall be distributed as set forth in the following subsections of this Section
6.1 in accordance with any applicable election by the Participant.

26

--------------------------------------------------------------------------------

          (b) Alternative Form of Distribution.

                    (i) Distribution upon Eligible Retirement. In the event a
Participant’s employment terminates on account of an Eligible Retirement, the
amounts credited to his or her Plan Year Subaccounts of his or her Deferral
Account that are not then in pay status pursuant to in-service distribution
elections and the vested amounts credited to his or her Company Contribution
Account shall be distributed in a single lump sum payment as soon as practicable
following his or her Payment Eligibility Date. Notwithstanding the foregoing, a
Participant may elect to receive such distribution in substantially equal
quarterly installments over one to 15 years beginning either (A) as soon as
practicable following the Participant’s Payment Eligibility Date or (B) a date
certain that occurs both after the Participant’s Eligible Retirement and on or
before the Participant’s 65th birthday, provided that his or her election is
filed with the Committee either (A) at the time of making his or her initial
election to defer Compensation under Section 3.1 (as described in Section
3.3(b)) or (B) at least one year prior to his or her termination of employment
on a form provided and in a manner specified by the Committee. A Participant may
change the form of distribution, provided that his or her change election is
made on a form and in a manner specified by the Committee and such election is
received by the Committee at least one year prior to the date distribution is to
be made (or installments are to commence). Notwithstanding anything contained
herein to the contrary, in the event that the sum of the amounts credited to a
Participant’s Deferral Account and the vested portion of the amounts credited to
his or her Company Contribution Account is less than $50,000 as of the end of
the month in which his or her employment terminates, such amount shall be paid
in a cash lump sum payment as soon as practicable following his or her Payment
Eligibility Date. Any unvested amounts credited to a Participant’s Company
Contribution Account as of the time of a Participant’s Eligible Retirement shall
be forfeited.

                    (ii) Distribution upon Termination for other than a
Participant’s Eligible Retirement, Disability or Death. In the event a
Participant terminates employment with the Company, the Employer and all
Affiliates for any reason other than the Participant’s Eligible Retirement,
Disability or death, of the sum of amount then credited to his or her Deferral
Account and the vested portion of the amount credited to his or her Company
Contribution Account shall be distributed in a lump sum within 60 days following
such termination of employment. Any unvested amounts credited to a Participant’s
Company Contribution Account at the time of his or her termination of employment
as described in this Section 6.1(b)(ii) shall be forfeited.

                    (iii) Distribution upon Disability. In the event that a
Participant’s employment terminates as a result of the Participant’s Disability,
the amounts then credited to his or her Deferral Account and the vested portion
of the amounts credited to his or her Company Contribution Account shall be paid
to the Participant in the form and at the time that such amounts would have been
paid to the Participant if his or her termination had been an Eligible
Retirement. Any unvested amounts credited to a Participant’s Company
Contribution Account at the time of his or her termination of employment as
described in this Section 6.1(b)(iii) shall be forfeited.

                    (iv) Distribution upon Death. In the event that a
Participant’s employment terminates as a result of his or her death, all amounts
in the Participant’s Deferral Account and Company Contribution Account
(including both vested and unvested amounts) will be paid to the Participant’s
Beneficiary in a lump sum as soon as administratively practicable following such
termination. If a Participant dies after termination of employment but while
receiving installment payments under this Plan, any remaining installments shall
be paid to the Participant’s Beneficiary in a lump sum as soon as
administratively practicable following the Participant’s death. Notwithstanding
the foregoing, a Participant’s Beneficiary may elect to receive such
distribution in substantially equal quarterly installments over one to 15 years
beginning as soon as practicable following the Participant’s death.  A
Participant’s Beneficiary may thereafter change the form of distribution from
installments to a lump sum, provided that his or her change election is made on
a form and in a manner specified by the Committee and such election is received
by the Committee at least one year prior to the date final distribution is to be
made.  Notwithstanding anything contained herein to the contrary, in the event
that the sum of the amounts in the Participant’s Deferral Account and Company
Contribution Account (including both vested and unvested amounts) is less than
$50,000 as of the date of the Participant’s death, such amount shall be paid in
a cash lump sum payment to the Participant’s Beneficiary as soon as practicable
following the date of death.

          (c) The Participant’s Plan Year Subaccounts shall continue to be
credited with earnings pursuant to Sections 4.1 and 4.2 of the Plan until all
amounts credited to his or her Plan Year Subaccounts under the Plan and all
vested amounts credited to his or her Company Contributions Account have been
distributed.

27

--------------------------------------------------------------------------------

          6.2 NONSCHEDULED WITHDRAWALS. A Participant may elect to withdraw an
amount not in excess of the amounts credited to his or her Plan Year
Subaccounts, reduced by the withdrawal penalty described below. The Participant
may make such an election by filing a written notice with the Committee on a
form provided and in the manner specified by the Committee. Within 10 days
following the Committee’s receipt of such notice, an amount equal to 90% of the
amount that the Participant has elected to withdraw from his or her Plan Year
Subaccounts shall be paid to the Participant in a cash lump sum payment. Upon
the payment of such withdrawal, (a) an amount equal to 10% of the amount the
Participant has elected to withdraw from the Participant’s Plan Year Subaccounts
shall be forfeited, (b) the Participant shall cease to participate in the Plan
for the remainder of the Plan Year in which the withdrawal occurs and shall be
ineligible to participate during the Plan Year immediately following the Plan
Year in which the withdrawal occurs, and (c) any deferral elections made by the
Participant for such periods shall terminate. A Participant may not make more
than a total of two withdrawals under this Section 6.2 during the entire term of
the Plan. The amount of any such payments and forfeitures shall be deducted from
the amounts credited to the Participant’s Plan Year Subaccounts in such order
and in such proportions as the Committee may determine in its sole discretion.
The remaining amounts credited to a Participant’s Plan Year Subaccounts shall be
distributed in accordance with the Participant’s elections with respect to such
Plan Year Subaccounts.

          6.3 HARDSHIP WITHDRAWALS. Upon written request of a Participant, the
Committee may, in its sole discretion, make a lump sum payment to a Participant
and/or accelerate the payment of installment payments due to the Participant in
order to meet a severe financial hardship to the Participant resulting from (a)
a sudden and unexpected illness or accident of the Participant or a dependent of
the Participant, (b) loss of the Participant’s property due to casualty or (c)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. However, no payment shall be
made under this Section 6.3 to the extent that a hardship is or may be relieved
(a) through reimbursement or compensation by insurance or otherwise, (b) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (c) by cessation of
deferrals under the Plan effective for the next Plan Year. If requested by the
Committee, the written request by the Participant shall include documentation of
such hardship and proof that the hardship may not be relieved by any of the
means listed in the preceding sentence. The amount of any hardship lump sum
payment and/or accelerated amount under this Section 6.3 shall not exceed the
lesser of (a) the amount required to meet the immediate financial need created
by such hardship or (b) the entire vested amounts credited to the Participant’s
Accounts. The amount of any such payments shall be deducted from the amounts
credited to the Participant’s Accounts in such order and in such proportions as
the Committee may determine in its sole discretion. The remaining amounts
credited to a Participant’s Accounts shall be distributed in accordance with the
Participant’s elections with respect to such Accounts.

          6.4 INABILITY TO LOCATE PARTICIPANT. In the event that the Committee
is unable to locate a Participant or Beneficiary within two years following the
Participant’s termination of employment with the Company, the Employer and all
Affiliates or, if later, the first date that installment payments to such person
are due to commence, the amounts allocated to the Participant’s Accounts shall
be forfeited. If, after such forfeiture, the Participant or Beneficiary later
claims such benefits, such amounts shall be reinstated without interest or
earnings and the portions of such Accounts that were vested at the time the
Participant’s employment terminated shall be paid in accordance with Section
6.1(b) and any applicable election of the Participant.

          6.5 EFFECT OF A CHANGE OF CONTROL ON DISTRIBUTIONS OF PARTICIPANT
ACCOUNTS. Unless the Participant has elected otherwise pursuant to Section
3.3(c), the occurrence of a Change of Control shall not accelerate the
distribution of amounts credited to Participants’ Accounts. Notwithstanding the
preceding sentence, if the Investment Options in effect under the Plan prior to
a Change of Control are substantially changed or eliminated following the Change
of Control, then a Participant may elect to receive all vested amounts credited
to the Participant’s Accounts in a cash lump sum payment within five days
following the Committee’s receipt of such election; provided, however, that
immediately prior to the payment of such distribution, 6% of the amount subject
to the distribution shall be permanently forfeited and the remainder shall be
paid to the Participant.

ARTICLE VII

ADMINISTRATION

          7.1 ADMINISTRATIVE COMMITTEE ACTION. The Committee shall act at
meetings by affirmative vote of a majority of the members of the Committee. Any
action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a written consent to the action is signed by all members
of the Committee and such written consent is filed with the minutes of the
proceedings of the Committee. A member of the Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant. The
Chairman or any other member or members of the Committee designated by the
Chairman may execute any certificate or other written direction on behalf of the
Committee.

28

--------------------------------------------------------------------------------

          7.2 POWERS AND DUTIES OF THE COMMITTEE. The Committee, on behalf of
the Participants and their Beneficiaries, shall enforce the Plan in accordance
with its terms, shall be charged with the general administration of the Plan,
and shall have all powers necessary to accomplish its purposes, including, but
not limited to, the following: (i) To select the funds or portfolios to be the
Variable Investment Options and to establish the Variable Investment Limit for
each Plan Year as set forth in Section 3.2 hereof; (ii) To determine the amount
of any Company Discretionary Contribution Amounts and the applicable vesting
schedule for each Company Discretionary Contribution Amount; (iii) To construe
and interpret the terms and provisions of this Plan; (iv) To compute and certify
to the amount and kind of benefits payable to Participants and their
Beneficiaries; (v) To maintain all records that may be necessary for the
administration of the Plan; (vi) To provide for the disclosure of all
information and the filing or provision of all reports and statements to
Participants, Beneficiaries or governmental agencies as shall be required by
law; (vii) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and (viii) To appoint a plan administrator or any other agent, and
to delegate to them such powers and duties in connection with the administration
of the Plan as the Committee may from time to time prescribe.

          7.3 CONSTRUCTION AND INTERPRETATION. The Committee shall have full
discretion to construe and interpret the terms and provisions of this Plan,
which interpretation or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the Plan.

          7.4 INFORMATION. To enable the Committee to perform its functions, the
Company shall supply full and timely information to the Committee on all matters
relating to the Compensation of all Participants, their death or other cause of
termination, and such other pertinent facts as the Committee may require.

          7.5 COMPENSATION, EXPENSES AND INDEMNITY.

          (a) The members of the Committee shall serve without compensation for
their services hereunder.

          (b) The Committee is authorized at the expense of the Company to
employ such legal counsel as it may deem advisable to assist in the performance
of its duties hereunder. Expenses and fees in connection with the administration
of the Plan shall be paid by the Company.

          (c) To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board of
Directors and each member thereof, and delegates of the Committee who are
employees of the Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to the
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or provided by the Company under any
bylaw, agreement or otherwise, as such indemnities are permitted under state
law.

          7.6 ANNUAL STATEMENTS. Under procedures established by the Committee,
a Participant shall receive a statement with respect to such Participant’s
Accounts as of the last day of each calendar year.

          7.7 CLAIMS PROCEDURE.

          (a) Claim. A person who believes that he or she is being denied a
benefit to which he or she is entitled under this Plan (hereinafter referred to
as “Claimant”) may file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee
at the Company’s principal place of business.

          (b) Claim Decision. Upon receipt of a claim, the Committee shall
advise the Claimant that a reply will be forthcoming within 90 days and shall,
in fact, deliver such reply within such period. The Committee may, however,
extend the reply period for an additional 90 days for special circumstances. If
the claim is denied in whole or in part, the Committee shall inform the Claimant
in writing, using language calculated to be understood by the Claimant, setting
forth: (i) the specified reason or reasons for such denial; (ii) the specific
reference to pertinent provisions of this Plan on which such denial is based;
(iii) a description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; (iv) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review; and (v) the time
limits for requesting a review under subsection (c).

29

--------------------------------------------------------------------------------

          (c) Request for Review. Within 60 days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Committee review the determination. Such request must be
addressed to the Committee, at the Company’s principal place of business. The
Claimant or his or her duly authorized representative may, but need not, review
the pertinent documents and submit issues and comments in writing for
consideration by the Committee. If the Claimant does not request a review within
such 60 day period, he or she shall be barred and estopped from challenging the
original determination.

          (d) Review of Decision. Within 60 days after the Committee’s receipt
of a request for review, after considering all materials presented by the
Claimant, the Committee will inform the Claimant in writing, in a manner
calculated to be understood by the Claimant, of its decision setting forth the
specific reasons for the decision and containing specific references to the
pertinent provisions of this Plan on which the decision is based. If special
circumstances require that the 60 day time period be extended, the Committee
will so notify the Claimant and will render the decision as soon as possible,
but no later than 120 days after receipt of the request for review. 

ARTICLE VIII

MISCELLANEOUS

          8.1 UNSECURED GENERAL CREDITOR. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company. No assets of the
Company shall be held under any trust (other than a grantor trust as provided in
Section 8.2 of the Plan), or held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan. Any and all of the
Company’s assets shall be, and remain, the general unpledged, unrestricted
assets of the Company. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise of the Company to pay money in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors. It is the intention of the Company
that this Plan and the grantor trust established pursuant to Section 8.2 of the
Plan be unfunded for purposes of the Code and for purposes of Title I of ERISA.

          8.2 TRUST FUND.

          (a) The Company shall be responsible for the payment of all benefits
provided under the Plan. Nevertheless, the Company shall establish a grantor
trust subject to Code Section 671, with such trustee as the Board or Committee
may approve, for the purpose of facilitating the payment of such benefits
following a Change of Control and, at the discretion of the Board or Committee,
for facilitating the payment of such benefits at any time prior to a Change in
Control. Such trust or trusts shall be irrevocable, but the assets thereof shall
be subject to the claims of the Company’s creditors. To the extent any benefits
provided under the Plan are actually paid from any such trust, the Company shall
have no further obligation with respect thereto, but to the extent not so paid,
such benefits shall remain the obligation of, and shall be paid by, the Company.

          (b) The trust agreement for the trust described in Section 8.2(a)
shall require the Company to fund the trust with an amount at least equal to
120% of the aggregate amounts then credited to the Participants’ Deferral
Accounts and Company Contribution Accounts within five business days following a
Change in Control. For this purpose, such trust agreement shall define “Change
in Control” as such term is defined in this Plan document, except that the words
“Consummation of” in clause (c) of such definition shall be changed to “Approval
by the stockholders of the Company of.”

          8.3 RESTRICTION AGAINST ASSIGNMENT. The Company shall pay all amounts
payable hereunder only to the person or persons designated by the Plan and not
to any other person or corporation. No part of a Participant’s Accounts shall be
liable for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant’s Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, the Committee, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Committee shall direct.

30

--------------------------------------------------------------------------------

          8.4 WITHHOLDING. There shall be deducted from each payment made under
the Plan or any other compensation payable to the Participant (or Beneficiary)
all taxes which are required to be withheld by the Company in respect to such
payment or this Plan. The Company shall have the right to reduce any payment (or
other compensation) by the amount of cash sufficient to provide the amount of
said taxes.

          8.5 AMENDMENT, MODIFICATION, SUSPENSION OR TERMINATION. The Company
may amend, modify, suspend or terminate the Plan in whole or in part, except
that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts.
In the event that this Plan is terminated, the distribution of the amounts
credited to a Participant’s Accounts shall not be accelerated but shall be paid
at such time and in such manner as determined under the terms of the Plan
immediately prior to termination as if the Plan had not been terminated.

          8.6 GOVERNING LAW. This Plan shall be construed, governed and
administered in accordance with the laws of the State of Oregon.

          8.7 RECEIPT OR RELEASE. Any payment to a Participant or the
Participant’s Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims against the
Committee, and the Company. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

          8.8 PAYMENTS ON BEHALF OF PERSONS UNDER INCAPACITY. In the event that
any amount becomes payable under the Plan to a person who, in the sole judgment
of the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefor the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of the Committee and
the Company.

          8.9 HEADINGS NOT PART OF AGREEMENT. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not to be considered
in the construction of the provisions hereof.

          8.10 PRIOR PLANS. The Plan shall be deemed an amendment and
restatement of the Company’s existing deferred compensation plan entitled the
“Oregon Pacific Banking Co. Deferred Compensation and Incentive Plan” effective
July 1, 1995 (the “1995 Plan”).  The Committee shall take all appropriate steps
to ensure that the rights of Participants who became Eligible Employees under
the 1995 Plan are substantially equivalent to the rights of such Participants
under the Plan.

OREGON PACIFIC BANKING COMPANY

 

By:      /s/ Dr. A. J. Brauer

 

--------------------------------------------------------------------------------

 

 

Title:   Chairman of the Board

31

--------------------------------------------------------------------------------